Citation Nr: 1735194	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating of 60 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) prior to October 13, 2015.

2.  Entitlement to an initial rating of 60 percent for prostatitis with associated urinary tract infections prior to April 30, 2014.  

3.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to September 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter initially came before the Board from a May 2007 rating decision that, in part, granted service connection for bilateral pes planus with plantar fasciitis and awarded a 10 percent rating, effective August 30, 2006.  The rating was increased to 30 percent, effective August 30, 2006, by rating decision dated in July 2008, and again increased to 50 percent, effective June 24, 2009, in a March 2010 rating decision.  In May 2013, a Travel Board hearing was held before the undersigned in Buffalo, New York.  A transcript of the hearing is associated with the Veteran's claims file.  The issue was remanded by the Board in February 2014 for further development of the evidence.  

In a January 2015 decision, the Board granted an initial 50 percent rating from the effective date of the initial award in August 2006, the date of the Veteran's claim.  The Board then remanded the matter of whether the Veteran would be eligible for an increased rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  In addition, the matter of a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) was found to have been reasonably raised by the record.  Rice v Shinsecki, 22 Vet. App. 447 (2009).  

In July 2015, as the requested development had not been accomplished, the Board again remanded these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  At that time, the issues of entitlement to an initial compensable rating for ED and to an initial rating in excess of 40 percent for prostatitis with associated urinary tract infections prior to April 30, 2014, were also remanded for development on appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

After an administrative decision of the Acting Director of VA Compensation Service (Director), the evaluation of the Veteran's pes planus with plantar fasciitis and tendonitis/bursitis was increased to 60 percent on an extraschedular basis in a July rating decision.  The effective date for the increase was October 13, 2015.  In a July 2016 rating decision, TDIU was also granted.  In correspondence received from the Veteran's representative in September 2016, the Veteran stated that he was satisfied with the grants of TDIU and the 60 percent ratings that were assigned for his foot disorders and prostatitis.  He stated that he wished that the 60 percent awards for foot and prostate disorders be made effective earlier than their effective dates of October 13, 2015, and April 30, 2014, respectively.  He continued his appeal of the initial rating assigned for ED.  

The Veteran has disagreed with the August 30, 2006, effective date for the award of a 50 percent initial for bilateral pes planus with plantar fasciitis and tendonitis/bursitis.  In response, the AOJ has issued a Statement of the Case (SOC).  The Veteran has yet to submit a substantive appeal regarding this issue.  Therefore, the Board does not have jurisdiction over this matter.


FINDINGS OF FACT

1.  In a June 2016 administrative decision, the Director found that a 60 percent rating was warranted for bilateral pes planus with plantar fasciitis and tendonitis in combination with bilateral peripheral neuropathy of the lower extremities, from October 13, 2015.  

2.  The effective dates of service connection and assignment of 10 percent initial ratings for left and right lower extremity peripheral neuropathy are November 13, 2013.  

3.  The Board finds that the combination of disabilities associated with pes planus, plantar fasciitis and tendonitis/bursitis along with peripheral neuropathy of each lower extremity warrants an extraschedular evaluation from the November 15, 2013, effective dates for the grants of service connection for peripheral neuropathy.  

4.  Prior to April 30, 2014, the Veteran's chronic prostatitis with urinary tract infection was manifested by urine leakage requiring absorbent material that must be changed two to four times per day.  

5.  The Veteran manifests ED without deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 60 percent for bilateral pes planus with plantar fasciitis and tendonitis on an extraschedular basis were met from November 15, 2013, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code (Code) 5276 (2016).  

2.  The criteria for an initial rating in excess of 40 percent for prostatitis with urinary tract infection were not met prior to April 30, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115(a), 4.115(b), Code 7527 (2016).  

3.  The criteria for an initial compensable rating for ED have not been met at any time during the period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115(b), Code 7522 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in October 2006, May 2008, June 2010, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Additionally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Bilateral Pes Planus with Plantar Fasciitis and Tendonitis/Bursitis prior to October 13, 2015

Service connection for the Veteran's bilateral foot disorders was granted by rating decision dated in May 2007, effective in August 2006, which was taken as the date of the Veteran's claim of service connection.  This gave rise to the current appeal.  The rating was eventually increased to 50 percent, effective the date of service connection.  As noted, the rating was increased to 60 percent on an extraschedular basis, effective on October 13, 2015.  The Veteran has only continued his appeal regarding the effective date of the extraschedular award, contending that it should have been awarded earlier than October 13, 2015.  Given this contention, the Board will focus its attention on the basis for the extraschedular award and whether there is a basis for the assignment prior to October 13, 2015.  

It is noted that service connection is in effect for several lower extremity disorders, including bilateral pes planus with plantar fasciitis and tendonitis/bursitis, rated 50 percent disabling from August 30, 2006, and 60 percent from October 13, 2015; left and right ankle strains, rated 10 percent disabling for each ankle from May 2012; and bilateral peripheral neuropathy of each lower extremity, rated 10 percent each from November 15, 2013.  

For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, a 10 percent rating is warranted.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot (pes planus) manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.  

In an administrative decision received in June 2016, the Director found that the record presented evidence of marked interference with employment due to prolonged standing and walking as a result of the service-connected pes planus and plantar fasciitis and tendonitis/bursitis.  The Director dated the effective date of the extraschedular award from the date of a peripheral nerve examination in October 2015 that showed that the Veteran's bilateral pes planus with plantar fasciitis and bilateral ankle strain had progressively worsened over time causing significant pain and debility.  In addition, it was noted that the Veteran had peripheral neuropathy that had progressively worsened over the years, causing significant numbness and pins/needle sensations involving the entire foot.  The October 2015 examination was compared with the results of an April 2014 VA examination that had revealed that the Veteran experienced extreme tenderness of the plantar surfaces of both feet, decreased arch height, inward bowing of both Achilles tendons and that the Veteran reported that he experienced flare-ups with increased pain and decreased range of motion and functional loss.  His ability to work was affected by prolonged weight bearing that aggravated the condition.  

An examination was conducted by VA in May 2007.  At that time, it was noted that the Veteran walked with a normal gait and had arches in his shoes.  There was minimal swelling of the feet as well as tenderness on palpation of the arches and heels.  There was no skin abnormality.  He had 2+ pedal pulses bilaterally and normal hair growth on the lower legs.  There were dropped arches bilaterally.  There was no unusual shoe wear noted, no callusing, and no hammertoe, clawfoot, or other deformity.  X-ray studies showed minimal first digit degenerative change of the right foot and minimal degenerative changes in the left foot.  The impressions were bilateral pes planus and bilateral plantar fasciitis.  

An examination was conducted by VA in June 2008.  At that time, the Veteran walked with a slightly limping gait.  On inspection of the feet there was no skin abnormality and no significant callous formation or lesions.  There was no significant deformity noted.  Arches were noted to be flattened especially on weightbearing.  The Achilles tendon remained well aligned.  There was tenderness on palpation of the foot in the arch area up into the heel.  X-ray studies showed minimal hallux valgus deformity with examination of the left foot and were otherwise unremarkable.  Minimal degenerative change was noted in the first metatarsophalangeal joint of the right foot, with no calcaneal spurring or other abnormalities.  The impression was of bilateral pes planus with plantar fasciitis.  

An examination was conducted by VA in October 2009.  At that time, examination showed bilateral pes planus with no significant Achilles tendon malalignment.  There was no midfoot malalignment needing manipulation.  There was tenderness over the plantar fascia.  There were no obvious corns or calluses.  There were no significant suggestions of abnormal weightbearing.  Palpation of the Achilles tendons were tender to palpation.  The left and right ankles showed no significant abnormality of color, deformity, swelling, or atrophy.  Palpation of the ankles elicited no abnormality of temperature, crepitus, or swelling.  There was tenderness in the posterior aspect of each ankle.  On peripheral nerve examination, the Veteran complained of having progressive numbness, tingling, and burning of the feet.  He also reported decreased strength.  Examination showed power, tone, and bulk to be normal in the iliopsoas, hamstrings, quadriceps, gluteals, foot dorsiflexors, and plantar flexors.  He had good finger-nose-finger and heel-knee-shin.  Gait was wide based.  Sensory examination showed marked decreased sensation to all modalities in the feet.  Deep tendon reflexes were absent in the ankles.  Romberg was positive.  Impression was peripheral neuropathy of the feet.  

An examination was conducted by VA in April 2014.  At that time, the Veteran had pain on use and manipulation of the feet that was accentuated by use.  There was no indication of swelling on use or characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  There was extreme tenderness of the plantar surface of both feet.  There was decreased longitudinal arch height on weight bearing and inward bowing of the Achilles tendon of both feet.  He used inserts for his pes planus.  His flatfoot condition impacted his ability to work in that there was no prolonged weightbearing as this aggravated his condition.  

An examination was conducted by VA on October 27, 2015.  The diagnosis was lower extremity neuropathy.  Examination showed moderate pain, paresthesia or dysesthesia, and numbness of both lower extremities.  Muscle strength testing was noted to be 4/5 in plantar flexion and dorsiflexion of each ankle.  There was no muscle atrophy.  Reflex examination was 2+ at each knee and 1+ at each ankle.  Sensory examination was decreased in each foot.  There was an abnormal gait, with the Veteran taking short, tentative steps, putting more weight on the left side and using a cane for support.  There was moderate incomplete paralysis of each sciatic nerve noted.  Additional nerve examination was normal.  The Veteran used a cane or walking stick the majority of the time and a walker during flare-ups.  He also used bilateral ankle braces for additional support.  Regarding functional impact, the examiner stated that the Veteran's peripheral neuropathy impacted his ability to work.  He stated that, due to the foot and ankle conditions as well as his significant peripheral neuropathy, he would no longer be able to do any job that required prolonged standing or walking.  

As noted, the Director dated the effective date of the award of an extraschedular increase to 60 percent for the Veteran's bilateral foot disorder from the October 2015 examination report showing a moderate level of peripheral neuropathy in each of his lower extremities.  This combination of service-connected lower extremity disabilities was found to provide a basis for the extraschedular award.  Johnson 762 F.3d at 1362.  The record shows, however, that the effective date of the award of service connection for peripheral neuropathy of each lower extremity dates from November 15, 2013.  Of record at that time was the October 2009 VA evaluation that showed marked decreased sensation to all modalities in the feet, which are similar findings to those noted on examination by VA in October 2015.  As the Board finds the combination of service-connected disabilities based on peripheral neuropathy and pes planus, plantar fasciitis and tendonitis/bursitis to be similar on examination in October 2009 as that found in October 2015, the Board finds that the effective date of the extraschedular rating should be that of the establishment of service connection for peripheral neuropathy, November 15, 2013.  


Prostatitis with Associated Urinary Tract Infections prior to April 30, 2014

Service connection for prostatitis with associated urinary tract infections was awarded by rating decision dated in April 2012.  A 40 percent rating was awarded from the effective date of the claim in March 2010 under the provisions of Code 7527, as analogous to the postoperative residuals of prostate gland surgery.  The rating was increased to 60 percent effective April 30, 2014.  The Veteran does not contend that a rating in excess of 60 percent is warranted, only that the rating prior to that date should be increased.  

The postoperative residuals of prostate gland surgery will be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Code 7527.  

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  With the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted. With the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  With long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  Id.

Renal dysfunction will be rated as noncompensable where albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under diagnostic code 7101.  With albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under diagnostic code 7101, a 30 percent evaluation is warranted; with constant albuminuria with some edema, or with definite decrease in kidney function, or, with hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80mg%, or, creatine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

As is outlined above, a 60 percent rating requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  While 100 and 80 percent ratings may be awarded for renal dysfunction, there is no indication that this rating is appropriate as the Veteran is not service connected for a disability associated with renal dysfunction and the schedular criteria for prostate disorders do not provide for such an analogous rating.  

Evidence of record prior to April 30, 2014, includes statements from the Veteran's private urologist dated in September 2010 and August 2011 as well as a VA examination dated in February 2012.  In September 2010, the Veteran's private physician indicated that the Veteran had been seen in consultation for evaluation of frequency, urgency, dysuria and discomfort at the tip of the penis.  His postvoid residuals urine when tested in the office was 0 cc.  The prostate was engorged and tender.  Massage was performed and he was stared on the antibiotic Cipro.  In an August 2011 statement, the private physician noted that the Veteran had a history of chronic prostatitis that caused him continuous symptoms of urinary urgency, frequency, and dysuria.  It was further indicated that the symptoms were tolerable and managed off medication.  It was noted that he had been recently diagnosed as diabetic, which was managed through diet and exercise alone.  He denied any other urologic symptoms.  His urinalysis in the office was positive for microscopic blood.  On examination, he had a small prostate, without evidence of nodularity or firmness appreciated.  The examiner was able to recreate symptoms associated with prostatitis with prostatic massage.  

An examination was conducted by VA in February 2012.  At that time, the diagnosis was chronic prostatitis.  His medical history noted that he became ill in 1982 at which time he was hospitalized and that he had been diagnosed with urinary tract infections and prostatitis.  He was not on continuous medication.  He had voiding dysfunction that caused urine leakage requiring absorbent material that needed to be changed two to four times per day.  The voiding dysfunction did not require the use of an appliance or increased urinary frequency.  There were signs of obstructive voiding, including hesitancy, a slow or weak stream, and decreased force of stream.  The urinary tract infections were secondary to obstruction.  The urinary tract infections were considered secondary to an enlarged prostate, but the Veteran was not on any treatment modalities.  

The Veteran's prostatitis residuals have been rated on the basis of urinary frequency.  This was not documented in either of the treatment reports submitted by the Veteran's private physician, but was detailed in the VA examination of February 2012.  At that time, the Veteran reported that he required the use of absorbent material that had to be changed two to four times per day.  This directly corresponds to the schedular criteria for a 40 percent evaluation.  Review of the record does not disclose evidence that the Veteran met the criteria for the higher, 60 percent, rating prior to April 30, 2014.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating for prostatitis with urinary tract infections prior to April 30, 2014, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

ED

Service connection for ED was granted by the RO in an April 2012 rating decision.  The noncompensable (zero percent) evaluation under Code 7522 has been in effect since that time.  

Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. The Board notes that the Veteran has been found to be entitled to special monthly compensation on account of the loss of use of the creative organ.  

An examination was conducted by VA in February 2012.  At that time, it was noted that the Veteran had had erectile dysfunction since he had been hospitalized for urinary tract infection and prostatitis.  The Veteran was not able to achieve erection sufficient for penetration and ejaculation without medication.  He did have retrograde ejaculation noted since his 1997 hospitalization.  There was a history of prostatitis for which he was not undergoing treatment.  The penis, testes, and epididymis were normal.  There was no impact on his ability to work.  

An examination was conducted by VA in April 2014.  At that time, the diagnoses were ED and chronic prostatitis.  Regarding his ED, the Veteran's history of having developed ED following the hospitalization for UTI and prostatitis was related.  He was not able to achieve an erection sufficient for penetration and ejaculation without medication.  He had had intermittent retrograde ejaculation since the 1997 hospitalization.  He had a history of chronic epididymitis, epididymo-orchitis or prostatitis for which he required occasional oral antibiotics.  Physical examination showed the penis and testes to be normal.  There was no functional impact on the Veteran's ability to work.  

For a compensable rating for ED, the record must show deformity of the penis.  As the examinations of record demonstrate the Veteran's penis to be normal, there is no basis for a finding of a compensable rating.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for ED, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 60 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) is granted from November 15, 2013, but no earlier, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating of 60 percent for prostatitis with associated urinary tract infections prior to April 30, 2014, is denied.  

An initial compensable rating for ED is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


